Citation Nr: 1734802	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal was last before the Board in July 2017, when the Board stayed action to await a decision by the United States Court of Appeals for the Federal Circuit in the case of Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  Later in July 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin that reversed a decision by the Court of Appeals for Veterans Claims in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016).  Therefore, the stay has been lifted and the case is ready for the Board's appellate review.


FINDING OF FACT

For the entire appellate period, the Veteran's dermatitis has affected less than 5 percent of the entire body and the exposed areas, and has required no more than topical therapy.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection for dermatitis and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In a June 2012 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the February 2013 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2016, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's dermatitis has been evaluated as 0 percent disabling under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Diagnostic Code 7806 (dermatitis or eczema) provides a noncompensable evaluation where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  Id.

In Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017), the Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id. at 6-7.  The Federal Circuit stated "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 7.  According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id. at 8.

On January 2013 VA examination, the Veteran reported he had an itchy rash around his nose and under his eyes, for which he used a cream to control.  He reported treatment in the form of topical corticosteroids used constantly or near-constantly, but no other treatments or procedures in the past twelve months.  The examiner noted the skin condition, diagnosed as dermatitis, did not cause scarring or disfigurement of the head, face, or neck.  It did not result in any debilitating or non-debilitating episodes in the past twelve months.  On physical examination, the examiner noted dermatitis affected less than five percent of both the Veteran's total body area and his exposed areas (hands, face, and neck).

On June 2016 VA examination, the Veteran reported skin flaking around his nose, his eyebrows, and behind his ears.  He stated it responded well to hydrocortisone lotion applied on an as-needed basis.  The examiner noted the Veteran's only treatment was topical corticosteroids applied for six weeks or more, but not constantly, over the past twelve months.  The examiner also noted the Veteran's skin condition, diagnosed as seborrheic dermatitis, did not cause scarring or disfigurement of the head, face, or neck.  He did not have any systemic manifestations due to skin disease.  He did not have debilitating or non-debilitating episodes of dermatitis.  On physical examination, the examiner noted the Veteran's dermatitis did not affect any of his total body area or exposed areas.  The examiner stated that the examination showed the dermatitis was well-controlled with the topical medication, and there was no flaking or erythema.

On review of the record, the Board finds that the disability picture presented by the Veteran's dermatitis does not result in a compensable disability rating for the entire appellate period.  There is no indication that at any time during the appellate period the dermatitis affected at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or required any intermittent systemic therapy.  While the Veteran did use topical corticosteroids, the Board finds that in this case, in accordance with the decision in Johnson v. Shulkin, the topical treatment was applied only to certain areas and only affected those areas; it did not affect the Veteran's entire body.  The Board can find no basis for a compensable rating.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's dermatitis.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial compensable rating for dermatitis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).; 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an initial compensable rating for dermatitis is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


